Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2022 has been entered.
 
Response to Applicants’ Arguments

The amendments have resulted in a new rejection being put forth after the former rejections were withdrawn.  The enablement rejection is dropped based on applicants’ persuasive argument.  

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1,9-10,13-15,17,22-23 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Itescu (US 20110243902) in view of Ghosh (US 20110014701)

ltescu teaches a method for treating the progression of pancreatic dysfunction by injecting STRO- 1+ cells. The STRO-1+ cells may be systemically administered via the circulatory system ([182]). According to ltescu, treating pancreatic dysfunction involves treating associated complications that include the following: hypertension, etc. (Paragraph 91). Itescu is acknowledging that these conditions can occur as a direct result of pancreatic dysfunction. Itescu is concerned with both prevention and treatment (Abstract). If there are endothelial dysfunction causing conditions present in claim 1 that result from pancreatic dysfunction, treating the pancreatic dysfunction would naturally be expected to reduce vascular endothelial dysfunction that a patient is suffering from. Examiner is taking official notice that the complications in Paragraph 91 can be readily identifiable by medical professionals as in instant Claim 1.
ltescu teaches the same type of cells, same amount of cells administered as in applicant’s specification, and treating the same types of conditions/disorders mentioned in independent claim 1. Therefore, it would be expected that the added cells would be able to increase levels of angiopoietin | in a subject and/or in an amount sufficient to enhance dilation of endothelium in a subject. as in instant Claim 1.
Itescu does not teach the administration of such a composition with pentosane polysulfate (PPS) or a pharmaceutically acceptable salt thereof. However, at the time of applicants’ invention it would have been obvious to have combined such therapeutic cells of Itescu with polysulfated polysaccharides since the use of the polysulfated polysaccharide would have been desirable since it helps to regulate the proliferation and differentiation of stem cells (Abstract). The polysulfated polysaccharide can also enhance cryopreservation (Page 1 [11 ]). The polysulfated polysaccharide can be in an amount between 1 and 100 mg (Page 2[29]). In one example the polysulfated polysaccharide includes pentosane polysulfate (Page 7[128]).  In yet another embodiment, “the polysulfated polysaccharides are pentosane polysulfate, the sodium salt of pentosane polysulfate, the magnesium salt of pentosane polysulfate (Page 7[129]) as in instant Claims 1, 22-23



The STRO-1+ cells may be administered systemically. Such cells can be administered intravenously, intra-arterially, into an atrium, into a blood vessel ([40-41]) as in instant Claim 1,10, Paragraph 119 states that a majority of the cells (95%) can be the STRO-1+ bright cells as in instant Claim 9.
Paragraph 163 specifically states, “the composition comprises an effective amount or a therapeutically or prophylactically effective amount of cells. For example, the composition comprises about 1.105 STRO-1 + cells /kg to about 1 xl 07 STRO-1 + cells/kg ([163]) as in instant Claim 13. Determining the exact body dose will be dependent on the use of routine experimentation and optimization to determine the most appropriate dose to use by looking at a variety of factors that include age, weight, and sex of the patient ([163]) as in instant 14-15. The progeny cells can be administered by continuous infusion or by doses at intervals of, e.g. one day, one week, or 1 -7 times per week. ([187]) as in instant Claim 17.

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(I)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to

Claims 1,9-10,13-15,17,22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,894,972  in view of Ghosh (US 20110014701)

 . Although the claims at issue are not identical, they are not patentably distinct from each other because. Patent 8,894,972 focuses on
treating diabetes myelitis/pancreatic dysfunction. Diabetes/pancreatic dysfunction can be associated with conditions such as hypertension (Paragraph 40) which is related to vascular endothelial dysfunction.  
The specific types of cell populations used (Stro-1+ bright cells) are the specific cell type administered as discussed in claim 9 of the patent. Claim 7 of the patent specifically states that the STRO-1+ cells can be administered directly into the bloodstream of patients. The claims of the patent do not directly address intravenous administration. However, the specification clearly states that at the time of invention, intravenous administration was one of the common ways these therapeutics could be introduced into the blood.  The patent does not mention the inclusion of pentosan polysulfates; however, this key component is mentioned in Ghosh which teaches the limitations of instant claims 1,22-23.
The specific cell count administered may not be in the claims of the patent; however, the patent’s specification as discussed above teaches the specific amount of cells that can be injected into an individual as in instant claim 13, 15. This clearly shows that the administration of that particular cell count was known in the art.
It would have been obvious for the dosage to have been adjusted accordingly even without the amount of cells/dosage being claimed expressly. A person of ordinary skill would have adjusted the dosage in order to provide the optimal benefit to an individual. Therefore, the amount of cells and dosage amounts administered would have been sufficient to increase the amount of angiopoietin | and/or enhance dilation as in instant Claims 14
The frequency of administration is not provided in the claims of the patent; however, the frequency of administration could have been adjusted based on the needs of the patient. The patent’s specification can be used as a supporting secondary reference to show that it would have been obvious to have administered such therapeutic cells weekly as present in claim 17 of the instant application.

Claim1,9-10,13-15,17,22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,480,713 with that patent’s specification being used as a secondary source and Ghosh (US 20110014701)

Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of patent 9,480,713 and the instant set of claims both utilize strop positive cells in order to treat conditions such as hypertension. Claim 2 of the patent discusses that the cells can be administered within the bloodstream so systemic distribution may occur. The claims do not mention intravenous administration. However, such a method of administration is clearly mentioned in the body of the patent which shows that such administration was known at the time. The body of the specification of the patent states that the STRO-1 cells can be Stro-1 bright cells. This clearly shows that these uses were known at the time of applicants’ invention. Because the claims of the patent and the instant set of claims treat interrelated disorders, the ODP rejection is appropriate because the same patient population can be treated.  Ghosh teaches the inclusion of pentosan polysulfate with a population of such therapeutic cells as mentioned in claims 1 and 22,23.

The specific cell count administered may not be in the claims of the patent; however, the patent’s specification as discussed above teaches the specific amount of cells that can be injected into an individual as in instant claim 13, 15. This clearly shows that the administration of that particular cell count was known in the art.
It would have been obvious for the dosage to have been adjusted accordingly even without the amount of cells/dosage being claimed expressly. A person of ordinary skill would have adjusted the dosage in order to provide the optimal benefit to an individual. Therefore, the amount of cells and dosage amounts administered would have been sufficient to increase the amount of angiopoietin | and/or enhance dilation as in instant Claims 14
The frequency of administration is not provided in the claims of the patent; however, the frequency of administration could have been adjusted based on the needs of the patient. The patent’s specification can be used as a supporting secondary reference to show that it would have been obvious to have administered such therapeutic cells weekly as present in claim 17 of the instant application.


Claims 1,9-10,13-15,17,22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,968,640 in view of the teaching in the patent’s specification and Ghosh (US 20110014701)

Although the claims at issue are not identical, they are not patentably distinct. The instant set of claims now specifically deal with disorders/conditions that can be associated with/interrelated with pancreatic dysfunction/diabetes such as hypertension.  This condition is taught by Patent ‘640 in paragraph 37.   Like the patent claims, the instant set of claims involve the administration of Stro-1+ cells in order to correct conditions which are often associated with pancreatic dysfunction such as hypertension. Ghosh teaches that such therapeutic cells can be further associated with pentosan polysulfate.

The specific types of cell populations used (Stro-1 bright cells) in the instant set of claims  are the specific cell type administered as discussed in claim 14 of the patent. Claim 12 of the patent specifically states that the STRO-1+ cells can be administered directly into the bloodstream of patients. The claims of the patents themselves do not directly address intravenous administration. However, the patent’s specification clearly states that at the time of applicants’ invention, intravenous administration was one of the common ways therapeutics could be introduced into the blood.  Ghosh teaches the inclusion of pentosan polysulfate with such therapeutic cells.  
The specific cell count administered may not be in the claims of the patent; however, the patent’s specification as discussed above teaches the specific amount of cells that can be injected into an individual as in instant claim 13, 15. This clearly shows that the administration of that particular cell count was known in the art.
It would have been obvious for the dosage to have been adjusted accordingly even without the amount of cells/dosage being claimed expressly. A person of ordinary skill would have adjusted the dosage in order to provide the optimal benefit to an individual. Therefore, the amount of cells and dosage amounts administered would have been sufficient to increase the amount of angiopoietin | and/or enhance dilation as in instant Claims 14
The frequency of administration is not provided in the claims of the patent; however, the frequency of administration could have been adjusted based on the needs of the patient. The patent’s specification can be used as a supporting secondary reference to show that it would have been obvious to have administered such therapeutic cells weekly as present in claim 17 of the instant application.


Conclusion

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657